Exhibit 10.6

AMENDMENT AGREEMENT

Amendment Agreement

to the Managing Director Contract dated October 29, 2007

- hereinafter referred to as “Managing Director Contract” -

between

Microtune GmbH & Co. KG, Marie-Curie-Strasse 1, 85055 Ingolstadt

- hereinafter referred to as “Company” -

and

Barry Koch

- hereinafter referred to as “Managing Director” -

1. Preamble

The Company is a subsidiary of Microtune Inc., U.S.A. and it is expected that
Zoran Corporation will acquire the Company in the course of a company
transaction. In the case of such acquisition the Managing Director shall be
assigned as soon as possible to Zoran Corporation in the United States for the
term of two years during which he shall continue to hold the position as
managing director of the Company in Germany. With respect to the planned
assignment and the “Interim Period” this amendment agreement to the Managing
Director Contract is concluded.



--------------------------------------------------------------------------------

2. Assignment and Interim Period

2.1 The Managing Director will be assigned by the Company to the parent company
in the U.S.A., i.e. to Zoran Corporation, Sunnyvale, California, for a time
period of two years – including the relocation of his family there - while
performing his additional responsibilities as Vice President and General Manager
Broad Band Receivers Business Unit of Home Entertainment Division
(“Assignment”).

The time period between the legal validity of this agreement in accordance with
No. 4.1 and the relocation of the Managing Director’s family according to
No. 2.4 is the “INTERIM PERIOD”. The function as Vice President and General
Manager Broad Band Receivers Business Unit of Home Entertainment Division will
be taken over by the Managing Director with the beginning of the Interim Period.



--------------------------------------------------------------------------------

In his function as Vice President and General Manager Broad Band Receivers
Business Unit of Home Entertainment Division the Managing Director shall report
to Ram Ofir, Senior Vice President and General Manager of the Home Entertainment
Division.

2.2 The Managing Director will, from the beginning of the Interim Period and
during the Assignment perform his work mainly in California and on business
trips to the locations of the division in the USA, Asia and EMEA, otherwise at
the headquarters of the Company.

2.3 The Managing Director remains, in general, the managing director of the
Company during the Interim Period and the assignment period and, therefore,
remains responsible for conducting and controlling the Company’s business. It
remains, however, the Company’s right to revoke the appointment as managing
director at any time in accordance with the applicable provisions.

2.4 The Managing Director intends to move his family to the USA within one year
following the Transaction Consummation Date. The Managing Director is, however,
not obliged to do so.



--------------------------------------------------------------------------------

3. Compensation and Benefits during the Assignment Period

3.1 During the Assignment and during the Interim Period the annual gross fix
salary is US$240,000.00 and shall be accounted in 12 equal installments at the
end of each month and paid after all applicable deductions to the known German
bank connection of the Managing Director.

3.2 The Managing Director may, for the time from the beginning of the
Assignment, determine which parts of the compensation shall be paid in Germany
in EUR currency and which parts in the U.S.A. in US$ currency. He has to
announce his decision at least four weeks before the commencement of the
assignment period. If the Managing Director fails to announce, the payments will
be arranged in the U.S.A. in US$ currency. The applicable currency can-not be
changed before the expiration of twelve months assignment period and needs to be
announced again with a notice period of four weeks.

3.3. The benefit claims of the Managing Director still remain to be ruled by the
Managing Director Contract during the Interim Period.



--------------------------------------------------------------------------------

3.4 What is stated in No. 3.3 shall, however, not apply if the family of the
Managing Director relocates within one year following the Transaction
Consummation Date to California (beginning of the assignment). In the case and
with effect as of such a relocation the benefit claims of the Managing Director
will be ruled solely by the terms and conditions of the assignment provisions
which are attached to this amendment agreement exclusively in English as Exhibit
1 (hereinafter referred to as “Assignment Conditions”), if and so far nothing
deviating is agreed as follows. Thereafter, the benefit provisions of the
Managing Director Contract will be superseded by these Assignment Conditions
during the term of the assignment. This does not apply to the benefit according
to § 3 (pension) of the Managing Director Contract which will continue to be
granted during the Assignment.

3.5 During the Interim Period the Managing Director’s claims for reimbursement
of travel and out-of-pocket expenses with respect to the accommodation in
California are ruled by the general terms and conditions of the Zoran policies,
applicable at a time.

4. Legal Validity

4.1 This amendment agreement shall only be effective as of, and contingent upon,
the consummation of the transactions contemplated in that certain Agreement and
Plan of Merger by and between Zoran Corporation, Microtune Acquisition Corp. and
Microtune, Inc., (“Transaction Consummation Date”).



--------------------------------------------------------------------------------

4.2 The Company shall promptly notify the Managing Director upon the occurrence
of the Transaction Consummation Date by written notice, by fax or email message.

5. Miscellaneous

5.1 The parties agree that this amendment agreement may have to be adjusted with
respect to the technical construction and execution for achieving that the
Managing Director shall be able to use the best possible construction with
respect to tax and/or social security affects of the assignment.

5.2 If any of the provisions of this amendment agreement is or will be valuated
ineffective, the effectiveness of the other provisions of the amendment
agreement shall remain unaffected. The parties shall agree on a valid provision
which comes closest to the economic intended content of the invalid provision.

5.3 As far as this amendment agreement and the Assignment Conditions contain no
deviating or superseding provisions, the provisions of the Managing Director
Contract remain applicable during the Assignment.



--------------------------------------------------------------------------------

5.4 The English version of this amendment agreement shall prevail

7. September 2010

 

/s/ Barry Koch

Barry Koch

 

/s/ Barry Koch

Microtune GmbH & Co. KG,

represented by its general partner, which is represented by its shareholder, and
its authorized signatory, which also acts and signs as limited partner of the
Company

 

/s/ James A. Fontaine

Approved by

HMTF Bermuda (Acquisition) Ltd.,

represented by its President, James A. Fontaine



--------------------------------------------------------------------------------

Exhibit 1

September 7, 2010

Mr. Barry Koch

Assignment Condition Agreement

Dear Barry:

This letter confirms our mutual understanding of the terms and conditions
applying to your Expatriate assignment of twenty-four (24) months from
Ingolstadt, Germany to Sunnyvale, California, subject to the successful closing
of the “Maple” and Zoran Corporation merger (the “Agreement”). While you will
remain under your Managing Director contract as amended October 24, 2007 with
“Maple” in Germany (the “Managing Director Contract”), you will be seconded to
the Zoran Corporation office in Sunnyvale and assume the additional
responsibilities of Vice President and General Manager of Broadband Receivers
Business Unit in the Home Entertainment Division, reporting to Ram Ofir, Senior
Vice President and General Manager of the Home Entertainment Division.

Such an assignment is subject to medical clearances, foreign government entry
documents or visas, and your acceptance of the terms and conditions outlined in
this letter. The terms and conditions outlined in this letter will be in effect
only for the period of your expatriate assignment.

Upon signature, the following assignment conditions will become effective the
later of January 31, 2011 or upon which time you and your eligible spouse and
children relocate for your expatriate assignment. No assignment provisions will
be processed until this Agreement is signed and returned to your primary Human
Resources Business Partner (Primary HRBP).

You remain the Managing Director of “Maple” Germany while on assignment in the
host country. It is understood that in accepting this assignment, you agree that
the terms of your Managing Director Contract with “Maple” Germany remains in
full force and affect, however amended by the amendment agreement to this
Managing Director Contract and the assignment conditions described herein. In
the event that there is a change in your status of Managing Director agreement
during this assignment, we will review and revise the assignment conditions as
appropriate at that time.

It is Zoran’s global relocation philosophy to align with strategic worldwide
business objectives by providing relocation services that are comprehensive.

Relocation assistance is based on the typical and reasonable needs of you and
your family. It is not intended to provide an identical style of living to the
home country, as this is both impractical and impossible. Provisions of the
assistance are designed to provide flexibility to prioritize your requirements
within the limits set forth by Zoran.

 

-1-



--------------------------------------------------------------------------------

Contacts

While on assignment you will have the following contacts:

Primary Human Resources Business Partner (Primary HRBP) – Sherry Chapman; Sr.
Director, Human Resources; ZCO; Sherry.Chapman@zoran.com; +1408-523-4369

Reporting Manager – Ram Ofir;

Senior Vice President and General Manager Home Entertainment Division; ZCO;
Ram.Ofir@zoran.com; +1408-523-4384

Host Country laws and Customs

A. Host Country

You should be aware of the laws in the host country, including those regarding
misconduct, discrimination, labor, and employment practices. You are expected
comply with all applicable laws of the host country. Information regarding the
local laws and customs will be provided by your pre-assignment destination
services. You will be subject to the disciplinary processes of the home country
unless host country law prohibits the practice. The courts of the home country
shall have exclusive jurisdiction over any dispute arising out of, or in
connection with, your employment.

Compensation and Benefits

Salary

Your base salary while on assignment is $240,000 denominated in US$. Any
applicable bonuses, commissions, and stock options will not change as a result
of the expatriate assignment. We will determine the most effective method for
handling your payroll and pension contributions between US and Germany, subject
to consultation by our Tax advisors.

Compensation

Salary increases, and other compensation will be administered according to home
country policies and practices. Salary changes will be the responsibility of
your reporting manager. Questions or issues should be directed to your Primary
HRBP.

Cost of Living Allowance (COLA)

You are not eligible to receive a Cost of Living Allowance (COLA).

Hardship Allowance

Your base salary will not be supplemented with a hardship premium during your
assignment in Sunnyvale, California as this is not considered to be a hardship
location.

Health Benefits and Other Insurance

During the expatriate assignment, you will be eligible for US Medical, Dental
Vision, Accidental Death & Dismemberment (AD&D) insurance, Short Term Disability
coverage, Long Term Disability (LTD) insurance, Basic Life, 401k, and Business
Travel Accident (BTA) insurance, to the extent of your eligibility.

 

-2-



--------------------------------------------------------------------------------

Working Hours and Holidays

You will be subject to local norms for working hours and holidays. Your vacation
accrual will be based on your Managing Director Contract.

General Tax Considerations

You will be subject to Zoran’s Tax Equalization policy.

Tax Equalization

Tax equalization is a concept designed to protect an employee from any adverse
tax consequences resulting from foreign assignment. Under the tax equalization
policy, Zoran guarantees to the employee that he or she will pay the same amount
of tax while on foreign assignment as the employee would have paid had he or she
remained in the home country. The underlying theory of tax equalization is that
the expatriate assignment should be tax neutral (no tax benefit or detriment) to
the employee.

The precise terms and conditions of the tax equalization program are detailed in
Zoran’s Tax Equalization Policy. All employees should ensure that he is familiar
with the provisions of the policy prior to departing on assignment. Hypothetical
tax deductions and provisions around equity awards are included in this policy
and will require your prior consent.

Assignees are requested to contact Carol-Ann Simon at Perkins & Co., directly at
+1-503-221-7580 to review the Tax Equalization Policy and your personal tax
situation prior to departure. It is your obligation to adhere to all applicable
tax regulations, both home and host, to cooperate fully with and to provide
complete and accurate information to the tax preparation specialists in a timely
manner, and to sign and file the required tax returns by the specified due
dates.

Following the consultation please review and sign the attached Tax Equalization
Policy Appendix A & B.

Pre departure Assistance

House Hunting (Preview) Trip

You and your accompanying spouse and children will be provided one house-hunting
trip to identify housing, schooling, and to become familiar with the local
country and services. Reimbursement will be provided for economy class travel,
meals, lodging and transportation expenses against receipts on an Expense
Reimbursement Form up to US$10,000.

Please contact your Primary HRBP regarding the coordination of your House
Hunting (Preview) Trip.

 

-3-



--------------------------------------------------------------------------------

Work Permits/Passports

It is our understanding based on your US citizenship that you require no visa or
work permit to enter or work in the US. Upon acceptance of the assignment, you
will want to begin the Green Card process immediately for your immediate family
to allow them to legally enter and reside in the US as soon as possible.
Currently the estimated processing time for this is up to 5 months.

Zoran will assist you with this process along with our immigration attorneys at
Baker & McKenzie. Attorney fees for preparation of a marriage based Green Card
will be directly billed the company. Consulate processing fees are reimbursable
through the company’s Expense Reimbursement Policy.

Medical Examinations

We believe that it is in the best interest of you and your accompanying
dependents to be aware of any physical conditions that may be affected by an
overseas move. Therefore, physical exams are recommended. The company will cover
the cost of these physicals and vaccinations or inoculations required for the
host country that are not covered by the company’s regular medical insurance.
These expenses will be reimbursed via an Expense Reimbursement Form with
original receipts submitted to your Primary HRBP.

It is recommended that you take a complete copy of medical records for yourself
and any accompanying dependents to the assignment location.

Pre-Assignment Destination Services- Family Preparation

You and your spouse and children will be provided with destination services to
allow for a better understanding of local laws and customs, practical living
tips, and business/social skills applicable to the host country. This
consultation will be set up and directly billed by your Primary HRBP upon your
request once this agreement has been signed.

 

-4-



--------------------------------------------------------------------------------

Relocation Assistance

Enroute Travel

We will cover you, your spouse and children economy class airfare from the home
country to the host country.

Increased fares caused by indirect routes for personal reasons are not covered.
Any incremental costs associated with this personal travel will be your expense.
Traveling from the Frankfurt airport will not be considered an indirect route.

Settling–In (Relocation) Allowance

We will provide a settling-in allowance in the amount of US$7,500, less
applicable payroll taxes, however, it will be included in the tax equalization.
This amount is based on the total number of eligible individuals accompanying
the employee on assignment. The Settling-In Relocation Allowance will be paid in
your first full paycheck following your arrival in your host country.

The relocation allowance is intended to offset the costs of some of the
miscellaneous expenses you may incur on the assignment. The allowance is
intended to cover typical costs such as: mail forwarding expenses, small
appliances (toaster, hair dryer, etc.), adapters/transformers, surge protectors,
and enroute stopover expenses not covered by Zoran’s Business travel policy
guidelines.

Housing

Temporary Living

We will provide you with temporary living up to a maximum of 30 days which may
be used in the host country.

Household Goods Shipment – Air shipment and sea shipment

We will provide air shipment for you, your spouse and children up to 20Kg per
person. This will allow you to get settled-in prior to unpacking your sea
shipment.

We will also provide a sea (surface) shipment for you, your spouse and children.
You will be allowed to ship personal and household goods in a 20 foot container
by sea shipment (e.g. ocean freight), in total. The surface shipment shall be
handled by a carrier selected by Zoran, and costs supported include:

 

  •  

Costs of shipment and storage including packing, moving to storage, temporary
storage (if necessary), transporting, unloading, unpacking, etc.

 

  •  

Costs of insurance for all shipped and stored items at replacement cost.

Temporary storage (if necessary prior to surface shipment) is not to exceed 30
days.

 

-5-



--------------------------------------------------------------------------------

Normal duties and/or taxes for personal items shipped internationally will be
paid by Zoran. Any duties and/or taxes on personal items shipped that have
special duties and/or taxes (expensive furs, clothing, trademark items, cameras,
stereo equipment, artwork, etc.) will be your responsibility. In the event you
incur costs above the authorized weight limits (or the maximum air shipment cost
equivalence for split shipments); the shipping company will bill you directly
for the excess costs.

Zoran does not allow the shipment of vehicles, shop tools, pianos,
antiques/jewelry, collector’s items, weapons, alcohol, artwork. If you elect to
ship any items not covered by Zoran, you will do so at your own risk and
expense.

Additionally Zoran will not reimburse or pay directly for the shipment,
kenneling, physical examination or quarantining of pets or live animals during
the assignment.

Should the assignee choose to bring household pets to his/her assignment
location, he/she is strongly encouraged to familiarize him/her with custom and
quarantine requirements, and other rules for bringing animals into the host
country. The assignee should also consider the limitations this will have on
his/her housing selections.

These policies will apply to transfers to another host county and repatriation
of the assignee to the home country.

Assistance during assignment

Destination Services

Where available, destination services will be contracted by Zoran in the
assignment location to assist you by providing home finding, practical living
assistance and conducting an area orientation upon arrival. These services will
be organized by your Primary HRBP and directly billed to Zoran Corporation.

Host Country Housing

During the two (2) years that you and your family are located in San Francisco
Bay Area, you will receive reimbursement for housing up to $48,000. Zoran will
provide lodging for the length of assignment. Housing budgets will be based in
part on availability, safety, location of international schooling (if
applicable) and market practice.

Housing in the host location is intended to adequately meet the employee’s
needs, but will not necessarily replicate the employee’s housing standards in
the home country.

Eligible reimbursement will include rent, basic utilities (not including long
distance phone, or cable), major appliances, furniture (whenever possible), and
rental deposits.

 

-6-



--------------------------------------------------------------------------------

You are responsible for any damages to the property or furnishings caused by you
or your accompanying dependent’s negligence. Therefore, it is your
responsibility to conduct a walk-through with the landlord and/or his agent
before move in and upon move out to take note of any problems in the dwelling
(nail holes, cracks, etc.).

Once you are settled into your housing accommodations in the assignment
location, a move to another home in the host country will not be allowed (except
in exceptional circumstances such as flood, fire, other safety reasons, etc.).

We strongly advise against purchasing a home in the assignment location. In the
event you choose to do so, we will cease all host country housing assistance
referenced above. In addition, we will not assume any liability including the
reimbursement of any costs associated with such a purchase or re-sale.

Renter’s Insurance

You are advised to purchase, at your own expense, a renter’s insurance/personal
liability policy to cover your personal goods while living in host country
housing. Overall renter’s insurance coverage, cost, etc. will vary by insurance
company and receiving site.

Education

Education costs will be covered up to a maximum of $32,000 in each year of
assignment.

Education is for kindergarten (age 5) through high school grade 12 only. If the
assignment location “public” school system is not adequate to meet the
children’s educational needs, you may enroll the children in a private school.

Eligible education costs include:

 

  •  

Tuition fees

 

  •  

Registration cost

Non-required expenses such as summer school/camp, field trips, school supplies,
day care, athletic fees, and music lessons etc. are not covered. Also, neither
day care/pre-school expenses for children under the age of 4 nor adult education
expenses are covered by this Agreement.

Home Leave

We will provide you, your spouse and children round-trip air travel between the
assignment location and the home country to retain ties with extended family,
friends, and home country management. We will pay for up to three non-stop round
trips to either Munich or Frankfurt, economy class tickets per each expected
full twelve months of assignment. If you are not expected to be on assignment
for a second full 12-month period, you are not eligible for all three home
leaves in that period.

 

-7-



--------------------------------------------------------------------------------

Home leave will be provided in the form of direct bill whenever possible and
against actual receipts submitted on an Expense Reimbursement Form.

Home Leave is allocated to return to your originating country. You must use
vacation time for home leave as no vacation time will be given for this benefit.
Prior to taking home leave you must complete an on-line vacation request form.
Your host country manager and Primary HRBP must approve the request for
processing.

If you choose not to return to your country of origin for the home leave period,
this time off will not fall under the auspices of a home leave under this
agreement.

Emergency Leave

If a serious illness or death occurs in your immediate family, we will cover
economy class round-trip airfare for you and your approved accompanying
dependents to return to the home country. Reasonable time off is subject to
management approval.

Immediate family is defined as parent, parent-in-law, step-parent, child,
step-child, spouse, grandparent, grandchild, brother, sister, or
brother/sister-in-law.

Assistance upon Repatriation

Repatriation Household Goods Shipment

We will provide an air shipment for you, your spouse and children 20Kg per
person.

We will also provide a sea (surface) shipment for you, your spouse and children
not to exceed a 20 foot container.

Included in the shipping coverage is the cost of packing, shipping, handling,
and standard insurance. The cost of insurance for all shipped and stored items
will be at replacement cost.

Normal duties and/or taxes for personal items shipped internationally will be
paid by Zoran. Any duties and/or taxes on personal items shipped that have
special duties and/or taxes (expensive furs, clothing, trademark items, cameras,
stereo equipment, artwork, etc.) will be your responsibility. In the event you
incur costs above the authorized weight limits (or the maximum air shipment cost
equivalence for split shipments); the shipping company will bill you directly
for the excess costs.

Shipping restrictions still also apply for repatriation shipment.

Enroute Travel

We will cover you, your spouse and children airfare from the host country to the
home country per home country Travel Policy.

 

-8-



--------------------------------------------------------------------------------

Increased fares caused by indirect routes for personal reasons are not covered.
Any incremental costs associated with this personal travel will be at your sole
expense. (Traveling from the Frankfurt airport will not be considered an
indirect route.)

Changes in assignment status

Personal Information Changes

It is your responsibility to ensure that personal data is accurate at all times
and to notify your Primary HRBP of any changes in status or family
circumstances. Because each of the following life events may require a change to
your Zoran’s Health plan coverage, a Qualifying Status Change must be made with
31 days of the event date.

 

  •  

Marital status change—marriage, divorce, or legal separation

 

  •  

Birth or adoption of a child

 

  •  

Termination or change in your spouse’s employment

 

  •  

Death of dependent or spouse

 

  •  

Loss of eligible dependent status due to reaching the maximum age requirement

 

  •  

Relocation or regional transfer

 

  •  

Change in domestic partner status

In cases where a payment has already been made prior to notification of status
change, Zoran reserves the right to adjust retroactively to the effective date
of the change, reclaiming excess payments if necessary.

Assignment Extension

For those assignment extensions of greater than 30 days, Global Relocation will
prepare an additional cost estimate for management approval. You will continue
to receive your benefits set forth in this Agreement.

Assignment Ends Early

If the assignment ends earlier than the estimated end date due to Zoran’s
operational needs, all expatriate benefits will cease immediately.

Absences from the Assignment Location

If you or your family leave the host country for 30 consecutive days for any
reason, all other relocation assistance will be adjusted accordingly. You must
inform your Primary HRBP if an absence of more than 30 consecutive days is
planned.

Assignment Localization

If a mutual decision is reached between Zoran Corporation and you to localize
your employment to the US at the end of the two year assignment period, then
Zoran Corporation will provide you with a sea (surface) shipment for you to ship
additional household goods from Germany to the US in an amount not to exceed a
20 foot container.

 

-9-



--------------------------------------------------------------------------------

Included in the shipping coverage is the cost of packing, shipping, handling,
and standard insurance. The cost of insurance for all shipped and stored items
will be at replacement cost.

Normal duties and/or taxes for personal items shipped internationally will be
paid by Zoran Corporation. Any duties and/or taxes on personal items shipped
that have special duties and/or taxes (expensive furs, clothing, trademark
items, cameras, stereo equipment, artwork, etc.) will be your responsibility. In
the event you incur costs above the authorized weight limits (or the maximum air
shipment cost equivalence for split shipments); the shipping company will bill
you directly for the excess costs.

Resignation While On Assignment

If you resign from Zoran group or unilaterally end the assignment prior to the
estimated end date, you are responsible for repaying any prorated amounts of
lump sums and any amounts we or any other Zoran entity has paid or is obligated
to pay beyond the estimated termination date such as lease payments and
obligations, vendor services, and tax protection/equalization. Furthermore, if
you resign or unilaterally end the assignment within the first six (6) months
you agree to repay all relocation assistance. These repayment obligations do not
apply if you terminate the Managing Director Contract for good cause within the
meaning of Section 626 BGB (German Civil Code).

Involuntary Termination While On Assignment

If you are involuntarily terminated while on assignment, you will have no
obligation to repay Zoran for the Relocation Assistance except if the
termination is for violation of Zoran HR Policies or failure to perform your job
duties. All relocation assistance will cease, effective the final date of
employment as determined by your management and Primary HRBP. You and your
family will be provided with economy class airline tickets to the home country
and a household goods shipment per the repatriation shipment provision detailed
above. No other assistance will be provided.

Death or Disability

If your assignment terminates due to death or disability, you and/or your
accompanying dependents will be returned to the home country according to the
repatriation assistance outlined in this Agreement.

Intention at end of Assignment

If you and your family decide to remain in the US at the end of the two (2) year
assignment, you will be localized and these allowances and all other expat
provisions will end.

Reassignment

Should the future needs of Zoran conflict with the continuation of your
assignment for the length of time set forth in this Agreement, reassignment to
any of Zoran’s other locations will depend upon a mutual agreement between you
and management.

 

-10-



--------------------------------------------------------------------------------

At the end of your assignment, every effort will be made to assign you to a
position which takes into consideration all your experience and the
organization’s needs at the time of your reassignment.

ENTIRE AGREEMENT

This Agreement and the incorporated documents constitute the entire agreement
regarding your expatriate assignment. You agree that you have entered into this
Agreement without reliance on any promises or representations other than those
included in this Agreement and it supersedes any such promises or
representations. This Agreement cannot be modified except in writing, signed by
the party to be bound to the modification, which specifically mentions this
Agreement.

In the event of any action alleging the breach of this Agreement, the prevailing
party shall be entitled to recover from the breaching party, not only the amount
of any judgment, but also costs and expenses, including court costs and
reasonable attorney fees incurred in connection with the action to the extent
allowed by prevailing law.

You agree to repay any money owed Zoran upon notification. If you fail to repay
Zoran within 30 days of notification, you authorize Zoran to deduct any money
owed from wages and/or commissions.

We believe we have covered the pertinent points of your assignment. If you are
in agreement, we would appreciate your signing and returning one copy of this
letter for our files. We wish you the very best in your new assignment, and feel
certain that you will make a real contribution to the global operations of
Zoran.

SIGNATURES

 

/s/ Barry Koch

 

Microtune GmbH & Co. KG,

represented by its general partner, the Microtune Verwaltungs GmbH, which is
represented by its shareholder, the HMTF Erste Beteiligungs GmbH—also acting and
signing as limited partner of Microtune GmbH & Co. KG—and its authorized
signatory.

 

-11-



--------------------------------------------------------------------------------

Approved by

/s/ James A. Fontaine

HMTF Bermuda (Acquisiton) Ltd.,

represented by its President, James A. Fontaine

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

 

/s/ Barry Koch     September 7, 2010

 

   

 

Assignee, Barry Koch     Date

 

-12-